DETAILED ACTION
The following Office action concerns Patent Application Number 16/768,842.  Claims 1-4 and 6-11 are pending in the application.
The applicant’s amendment filed September 7, 2021 has been entered.
The previous rejection of claim 6 under 35 U.S.C. § 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-4 and 6-11 under 35 U.S.C. § 103 over Iseda et al, Wu, and Masuko et al is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al (US 2015/0252224) in view of Wu (US 10,273,384). 

Iseda et al does not teach that the initiator is a compound of claimed formula (1).
However, Wu teaches an epoxy adhesive composition comprising initiator CXC-1614 (col. 5, lines 1-2).  CXC-1614 is a compound of formula (1) according to the instant specification.  The initiator provides complete curing of the epoxy at low temperature (col. 4, lines 49-53).  The amount of initiator is 0.02 to 5 % by weight (col. 5, lines 3-7).  A person of ordinary skill in the art would have been motivated to combine the initiator of Wu with the adhesive composition of Iseda et al in order to obtain complete curing of the thermosetting resin at low temperature.
The amount of conductive particles in the paste composition of Iseda et al is about 50-99 % by weight (par. 16).  The amount 
Regarding claims 9 and 10, the term “for forming a solar cell electrode” is a statement of the intended use of the claimed composition.  The conductive paste of Iseda et al in view of Wu is capable of being used to form a solar cell electrode because it comprises all the components and amounts thereof of the claimed composition.  Similarly, the treatment temperature during formation of an electrode is a statement of the intended use of the composition.   The composition of Iseda et al in view of Wu is capable of being treated at the claimed temperature because the composition comprises all the components and amounts thereof of the claimed composition.  
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al in view of Wu and further in view of Masuko et al (US 2008/0249257). 
Iseda in view of Wu teaches a conductive paste composition as described above.  Iseda in view of Wu does not teach that the composition includes phenoxy resin and coupling agent.
However, Masuko et al teaches a conductive paste comprising conductive particles, epoxy, phenoxy resin and coupling agent (par. 32).  The composition allows low-temperature curing and 
Response to Arguments
The applicant argues that Wu et al does not teach the amount of conductive metal powder.  However, Wu et al has not been relied upon for teaching the amount of conductive particles.  Wu et al teaches the amount of initiator.  Iseda et al teaches an amount of conductive particles of 50-99 % by weight in the paste (par. 16).  The ratio of initiator to conductive particles is calculated by combining the amount of initiator of Wu with the amount of conductive particles of Iseda.
The applicant argues that the invention provides unexpected benefits.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of a conductive paste with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ In re Clemens, 206 USPQ 289 (CCPA 1980).
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 10, 2021